Thayer, J.,
concurring—The vital question in this case is the effect to be given to the decree in Teal v. Dickinson and Others, referred to in Judge Strahan’s opinion herein, upon the alleged interest of Louis Goldsmith in the property in controversy, conceding that he contracted for the purchase of it and paid the purchase price prior to the commencement of the suit in which the decree was entered. The statutes of Oregon declare that the effect of a judgment, decree or final order in any action, suit or proceeding before a court, or judge thereof, of this state or of the United States, having jurisdiction to pronounce the same, in all cases in personam is, in respect to the matter directly determined, conclusive between the parties and their representatives and successors in interest, by title subsequent to the commencement of the action, suit or proceeding, litigating for the same thing, under the same title, and in the same capacity. (Sub. 2 of Sec. 723, Civil Code.) This statute, I believe, is the only law on the subject to be invoked upon the question. I do not believe that the lis pendens doctrine has anything at all to do with it. The statute declares the law respecting it in unmistakable terms, and the court has only to apply it to the case. The decree referred to was rendered against Teal, in a suit brought by him to quiet his title to certain real property, including the premises in controversy, and which he *151claimed to own in fee. The decree is made conclusive by the statute as against Teal, and his representatives and successors in interest by title subsequent to the commencement of that suit; so that neither he nor they can, in any other litigation concerning the property, claim to be the owner of it. If Louis Goldsmith, therefore, is a successor in interest by title subsequent to the commencement of that suit, he is concluded by the decree. I do not understand that a decree in a suit to quiet title transfers the title from the person against whom it is obtained to the one obtaining it; but it precludes him from asserting any ownership of it thereafter, and also his representative and successor in interest by title subsequent to the bringing of the suit. It determines that neither he or they are owners of it. • The statute is declaratory of the law in the premises, and it is unnecessary to look beyond its provisions. The question before the court is, whether Louis Goldsmith owns, by title subsequent to the commencement of that suit, his alleged interest in the property, if he purchased indirectly from Teal the three-eighths interest, as claimed in his testimony. This presents a pure, simple question of law which the court must declare, without regard to the effect it may have upon the parties litigant. The public welfare is much more important than their interests in the case, and it should be determined according to the best judgment of the court, and leave the consequences to fall upon whom they may.
I am of the opinion that if Solomon Goldsmith made the contract with Teal for the purchase of the property, and paid the consideration price as he alleges in his testimony, and conveyed to Louis Goldsmith, the latter is not a successor in interest to Teal by title subsequent to the commencement of the suit, but that he was a purchaser anterior to that time and unaffected by the decree. It was claimed upon the part of the respondents at the hearing, that if Solomon Goldsmith did contract with Teal, to purchase for him the property prior to the commencement of the suit, and paid the purchase price therefor, and conveyed to Louis Goldsmith, yet the latter is con. eluded by the decree ; that the respondent by force of the de*152cree occupies the same position as a purchaser in good faith, and for a valuable consideration. This view cannot be maintained upon principle or authority. A purchaser in good faith acquires an equity, by reason of his having paid the purchase money without notice, actual or implied, or knowledge of any fact sufficient to put him upon inquiry, and under a well grounded belief that he is acquiring a complete and valid title to the property; and then his equity is only equal to the outstanding equity; but the law adjudges him as having the better right upon the ground that he'has acquired the legal title, which, under the equitable maxim, prevails when the equities are equal. A judgment or decree, upon the other hand, obtains its force from the statute, and to give the statute in question the construction contended for would make it speak an untruth, as it contains a negative affirmation excluding every inference that the judgment or decree affects a successor in interest by title anterior to the commencement of the action or suit in which it is recovered. A decree may have been obtained in consequence of an inability upon the part of the party against whom it is recovered to obtain this proof, or through false testimony, or on account of the ignorance of his counsel, or by the error of the court rendering it; still, the law surrounds it with a presumption of its own rectitude; but the law does not certainly extend its effect so as to determine the rights of strangers to the suit. It operates, in cases like the present, only upon the parties and their privies; as to all others it is res inter alios acta. Again: a person claiming to have been a bona fide purchaser must plead specially the facts from which he claims to be such, and must deny all notice of the outstanding equity up to the very time he paid the purchase money. He must show facts that address themselves to the conscience of the chancellor: while the effect of a decree is an inflexible rule of law established by public policy, and maintains a fixed status; no fact or circumstance can restrict or extend its force. Positive law has established its limits, which' are the ne plus ultra extent of its effect. Whether Solomon Goldsmith testified to the truth, when he swore that he made the purchase of *153the three-eighths interest, is a question of fact. His evidence is corroborated by the testimony of his brother, Louis Goldsmith, and by the records and files of the circuit court of the United States for the district of Oregon; and no reason is assigned or motive shown for getting up such a contract at the time the proof shows strongly that it was in existence, as a mere sham, or for any purpose other than to carry out a business transaction; and I do not believe that we have a right to discard the evidence upon that subject in consequence of any inconsistencies shown or incredible statements made by the persons in their cross-examination as witnesses in the case. I agree with the opinion of Judge Strahan upon the other points of the case, and concur in the result arrived at.